                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


DOMINGÓS NÓBREGA,                       )
                                        )
             Petitioner                 )
                                        )      1:10-cr-00186-JAW
      v.                                )      1:15-cv-00134-JAW
                                        )
UNITED STATES OF AMERICA,               )
                                        )
             Respondent.                )


              ORDER AFFIRMING RECOMMENDED DECISION
                      ON 28 U.S.C. § 2255 MOTION


      A federal prisoner moves for relief from a final judgment pursuant to Federal

Rule of Civil Procedure 60(b). Notice of Mot. & Mot. for Relief from a Final J. or Order

Based on Fundamental Defects Inherently Resulted in a Complete Miscarriage of

Justice Pursuant to Rule (60)(b)(1)(3)(6), (c)(1)(2), & (d)(1) While Looking at Pet’r

Claim to Johnson, Johnson II, DiMaya, Rosales-Mireles (ECF No. 406). Mr. Nóbrega

also moved to have the Court treat his motion as a second or successive motion to

vacate, set aside or correct his sentence under 28 U.S.C. § 2255. Mot. to Construe the

Rule 60(b) Mot. as Application to Proceed on Second or Successive § 2255 & Resp. to

Gov’t’s Resp. (ECF No. 411). On November 20, 2018, the Magistrate Judge issued a

recommended decision on Mr. Nóbrega’s motions. Order on Mot. to Construe 28

U.S.C. § 2255 Mot. as a Second or Successive Mot. / Recommended Decision on 28

U.S.C. § 2255 Mot. (ECF No. 417).
      In the recommended decision, the Magistrate Judge carefully reviewed the

history of Mr. Nóbrega’s post-judgment filings and granted Mr. Nóbrega’s motion to

construe his motion as a second or successive § 2255 motion.        Id. at 5-6.   The

Magistrate Judge recommended that the Court transfer the motion to the Court of

Appeals for the First Circuit pursuant to 28 U.S.C. § 1631 and First Circuit Rule

22.1(e). Id. Finally, the Magistrate Judge recommended that the Court deny a

certificate of appealability under Rule 11 of the Rules Governing Section 2255 Cases

because there had been no showing of the denial of a constitutional right within the

meaning of 28 U.S.C. § 2253(c)(2). Id. at 6. Mr. Nóbrega had fourteen days after

being served with the recommended decision to file an objection. Id. at 6. Any

objections by Mr. Nóbrega were due by December 4, 2018, and the Court delayed

ruling on the recommended decision to give Mr. Nóbrega ample opportunity to file a

timely objection. To date, Mr. Nóbrega has not filed an objection to the November 20,

2018 recommended decision of the Magistrate Judge.

      The Court performed a de novo review of Mr. Nóbrega’s motions, the

Government’s responses, the record, and the recommended decision of the Magistrate

Judge and the Court affirms the Magistrate Judge’s recommended decision for the

reasons set forth in the recommended decision.      The Court GRANTS Domingós

Nóbrega’s Motion to Construe the Rule 60(b) Motion as Application to Proceed on

Second or Successive § 2255 & Response to Government’s Response (ECF No. 411).

The Court ORDERS the petition transferred to the Court of Appeals for the First



                                         2
Circuit pursuant to 28 U.S.C. § 1631 and First Circuit Rule 22.1(e). The Court

DENIES a certificate of appealability pursuant to Rule 11 of the Rules Governing

Section 2255 Cases because there is no substantial showing of the denial of a

constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

Dated this 17th day of December, 2018




                                          3
